 




EXHIBIT 10.8







AMENDED AND RESTATED REVOLVING CREDIT NOTE







U.S. $2,000,000.00

Dated as of November 6, 2020

Edina, Minnesota










FOR VALUE RECEIVED, on the Revolving Credit Termination Date (as defined in the
Credit Agreement hereinafter defined) the undersigned, PRO-DEX, INC., a Colorado
corporation (the “Borrower”), promises to pay to the order of MINNESOTA BANK &
TRUST, a Minnesota state banking corporation (the “Lender”), the principal sum
of TWO MILLION AND NO/100THS DOLLARS (U.S. $2,000,000.00) or, if less, the
aggregate unpaid principal amount of all Revolving Credit Loans (as hereinafter
defined) made by the Lender to the Borrower pursuant to the Credit Agreement.




Interest. The Borrower promises to pay interest on the unpaid principal amount
hereof from the date hereof until such principal amount is paid in full at a
fluctuating annual rate of interest equal to the greater of (a) 3.25% or (b) the
Prime Rate (hereinafter defined), as in effect on the date hereof and as the
same may adjust from time to time. Interest accrued during each calendar month
shall be due and payable on the first day of the following calendar month, with
the first such interest payment due on December 1, 2020. Interest shall also be
payable at maturity and interest accrued after maturity shall be payable on
demand. The term “Prime Rate” shall mean the prime rate published in the money
rates section of the Wall Street Journal, floating, and changing with each
change of such published rate, or if the Wall Street Journal ceases to publish
such rate, as published in the Federal Reserve Board’s Statistical Release H.
15. If the Prime Rate becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower. Lender will tell
Borrower the current Index rate upon Borrower’s request. Borrower understands
that Lender may make loans based on other rates as well. Interest on the unpaid
principal balance of this Note will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph. NOTICE: under no circumstances will the interest
rate on this Note be more than the maximum rate allowed by applicable law.




Payments. Both principal and interest are payable in lawful money of the United
States of America to the Lender at 7701 France Avenue South, Edina, MN 55435 (or
other location specified by the Lender) in immediately available funds. By its
execution of this Note, the Borrower authorizes the Lender to charge from time
to time against any of Borrower’s depository accounts maintained with the Lender
any such payments when due and the Lender will use its reasonable efforts to
notify the Borrower of such charges.




Interest Calculation Method. Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed in any portion of
a month in which interest is due. If any payment to be made by the Borrower
hereunder shall become due on a day other than a














--------------------------------------------------------------------------------







AMENDED AND RESTATED REVOLVING CREDIT NOTE

Page 2




U.S. $2,000,000.00

Dated as of November 6, 2020







Business Day, such payment shall be made on the next succeeding Business Day.




Prepayment; Minimum Interest Charge. In any event, even upon full prepayment of
this Note, Borrower understands that Lender is entitled to a minimum interest
charge of $10.00. Other than Borrower’s obligations to pay any minimum interest
charge, Borrower may pay without penalty all or a portion of the amount earlier
than it is due. Early payments will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower’s obligation to continue to make payments of
accrued unpaid interest. Rather, early payment will reduce the principal balance
due. Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to:  Minnesota
Bank & Trust, 7701 France Avenue South, Edina, MN 55435.




Late Charge. If a payment due hereunder is not made within seven days after the
date when due, Borrower shall pay to Lender a late payment charge of 5% of the
amount of the overdue payment to compensate Lender for a portion of the cost
related to handling the overdue payment.




Interest After Default. Upon the occurrence and during the continuance of an
Event of Default, including failure to pay upon final maturity, the interest
rate on this Note shall be increased by adding an additional 3.000 percentage
point margin over the interest rate that would otherwise be in effect hereunder
(such increased rate of interest being, the “Default Rate”). However, in no
event will the interest rate exceed the maximum interest rate limitations under
applicable law.




Credit Agreement. This Note is the Revolving Credit Note referred to in, and is
entitled to the benefits of, the Amended and Restated Credit Agreement dated as
of November 6, 2020 (as amended, modified, supplemented or restated from time to
time being the “Credit Agreement”; capitalized terms not otherwise defined
herein being used herein as therein defined) between the Borrower and the
Lender. The Credit Agreement, among other things, (i) provides for the making of
Revolving Credit Loans (the “Revolving Credit Loans”) by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Credit Loan being evidenced by this
Note; (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events prior to the maturity hereof upon the terms
and conditions therein specified;  and (iii) contains provisions for the
mandatory prepayment hereof





--------------------------------------------------------------------------------







AMENDED AND RESTATED REVOLVING CREDIT NOTE

Page 3




U.S. $2,000,000.00

Dated as of November 6, 2020







upon certain conditions.




Security Agreement. This Note is secured by, among other things, that certain
Security Agreement dated September 6, 2018, executed by the Borrower and certain
of its Subsidiaries in favor of the Lender.




Waiver of Presentment and Demand for Payment; Etc. Borrower and any endorsers or
guarantors hereof severally waive presentment and demand for payment, notice of
intent to accelerate maturity, protest or notice of protest and non-payment,
bringing of suit and diligence in taking any action to collect any sums owing
hereunder or in proceeding against any of the rights and properties securing
payment hereunder, and expressly agree that this Note, or any payment hereunder,
may be extended from time to time, and consent to the acceptance of further
security or the release of any security for this Note, all without in any way
affecting the liability of Borrower and any endorsers or guarantors hereof. No
extension of time for the payment of this Note, or any installment thereof, made
by agreement by Lender with any Person now or hereafter liable for the payment
of this Note, shall affect the original liability under this Note of the
undersigned, even if the undersigned is not a party to such agreement.




Event of Default. Any “Event of Default” (as defined in the Credit Agreement)
shall constitute an Event of Default under this Note. Upon the occurrence of an
Event of Default, in addition to any other rights or remedies Lender may have at
law or in equity or under the Credit Agreement or under any other Loan Document,
Lender may, at its option, without notice to Borrower, declare immediately due
and payable the entire unpaid principal sum hereof, together with all accrued
and unpaid interest thereon plus any other sums owing at the time of such Event
of Default pursuant to this Note, the Security Agreement or any other Loan
Document. The failure to exercise the foregoing or any other options shall not
constitute a waiver of the right to exercise the same or any other option at any
subsequent time in respect of the same event or any other event. The acceptance
by the holder of any payment hereunder which is less than payment in full of all
amounts due and payable at the time of such payment shall not constitute a
waiver of the right to exercise any of the foregoing options at that time or at
any subsequent time.




Expense Reimbursement. Borrower agrees to pay all expenses for the preparation
of this Note, as set forth in the Credit Agreement, including exhibits, and any
amendments to this Note as may from time to time hereafter be required, and the
reasonable attorneys’ fees and legal expenses of counsel for Lender from time to
time incurred in connection with the preparation and execution of this Note and
any document relevant to this Note, any amendments hereto or thereto, and the
consideration of legal questions relevant hereto and thereto. Borrower agrees to
reimburse Lender





--------------------------------------------------------------------------------







AMENDED AND RESTATED REVOLVING CREDIT NOTE

Page 4




U.S. $2,000,000.00

Dated as of November 6, 2020







upon demand for all reasonable out-of-pocket expenses (including attorneys’ fees
and legal expenses) in connection with Lender’s enforcement of the obligations
of the Borrower hereunder or under the Security Agreement or any other
collateral document, whether or not suit is commenced including, without
limitation, attorneys’ fees and legal expenses in connection with any appeal of
a lower court’s order or judgment. The obligations of the Borrower under this
paragraph shall survive any termination of the Credit Agreement, this Note, the
Security Agreement, and any other Loan Document.




Successors and Assigns. This Note shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns except
that Borrower may not assign or transfer its rights hereunder without the prior
written consent of Lender, which consent may be withheld in Lender’s sole
discretion. In connection with the actual or prospective sale by the Lender of
any interest or participation in the loan obligation evidenced by this Note,
Borrower hereby authorizes the Lender to furnish any information concerning the
Borrower or any of its affiliates, however acquired, to any Person or entity.




Usury. Borrower and Lender agree that no payment of interest or other
consideration made or agreed to be made by Borrower to Lender pursuant to this
Note shall, at any time, be in excess of the maximum rate of interest
permissible by law. In the event such payments of interest or other
consideration provided for in this Note shall result in an effective rate of
interest which, for any period of time, is in excess of the limit of the usury
or any other law applicable to the loan evidenced hereby, all sums in excess of
those lawfully collectible as interest for the period in question shall, without
further agreement or notice between or by any party hereto, be applied to the
unpaid principal balance and not to the payment of interest; if a surplus
remains after full payment of principal and lawful interest, the surplus shall
be remitted by Lender to Borrower, and Borrower hereby agrees to accept such
remittance. This provision shall control every other obligation of the Borrower
and Lender relating to this Note.




Business Purpose Loan. The Loan is a business loan. Borrower hereby represents
that this loan is for commercial use and not for personal, family or household
purposes. The Borrower agrees that the Loan evidenced by this Note is an
exempted transaction under the Truth In Lending Act, 15 U.S.C., §1601, et seq.




Governing Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL
BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.





--------------------------------------------------------------------------------







AMENDED AND RESTATED REVOLVING CREDIT NOTE

Page 5




U.S. $2,000,000.00

Dated as of November 6, 2020







WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF THE LENDER TO
ACT IN A COMMERCIALLY REASONABLE MANNER, THE BORROWER WAIVES EVERY PRESENT AND
FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL OR THAT NO EVENT OF
DEFAULT EXISTED), CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY
NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION BY THE LENDER IN ENFORCING THIS
NOTE OR ANY OF THE LOAN DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.




Waiver of Right to Jury Trial; Venue. BORROWER WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION RELATING TO OR ARISING FROM THIS NOTE. AT THE OPTION
OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MINNESOTA OR THE STATE COURT SITTING IN HENNEPIN OR RAMSEY COUNTY,
MINNESOTA. BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND
WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT PROPER OR CONVENIENT. IN
THE EVENT AN ACTION IS COMMENCED IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT
OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED
BY THIS NOTE, LENDER, AT ITS OPTION, SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.




Amendment and Restatement. This Note is being executed and delivered in
restatement of, but not in payment of, that certain Revolving Credit Note dated
September 6, 2018, made by the Borrower payable to the order of the Lender in
the original principal amount of $2,000,000.00; provided, however, that interest
accrued on such replaced note through the date hereof shall be due and payable
on December 1, 2020.





--------------------------------------------------------------------------------







AMENDED AND RESTATED REVOLVING CREDIT NOTE

Page 6




U.S. $2,000,000.00

 







[pdex_ex10z8002.gif] [pdex_ex10z8002.gif]












